Citation Nr: 0731448	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS or Lou Gehrig's disease).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who had active service from July 
1972 to July 1992, to include a period of service in the 
Persian Gulf region from September 16, 1991, to December 18, 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In June 2007, the Board granted a motion 
to advance the case on the Board's docket.  In July 2007, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  


FINDING OF FACT

Competent evidence establishes that the veteran currently has 
ALS that is related to his military service.


CONCLUSION OF LAW

Service connection for ALS is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim for service connection; as the disposition 
below is favorable to the veteran, there is no need to 
discuss the impact of the VCAA in this case.

Factual Background

The veteran had active service from July 1972 to July 1992, 
to include a period of service in the Persian Gulf region 
from September 16, 1991, to December 18, 1991.  His service 
medical records for this period of service are negative for 
complaints or findings related to ALS or Lou Gehrig's 
disease.  

Post-service medical records show that the veteran sprained 
his right ankle in 1998 or 1999.  Since that time, he 
developed a progressively worsening limp in his right leg.  
He also noticed some twitching of his muscles in his arms, 
legs and trunk.  Initially, motor neuron disease was 
diagnosed.  Later, in May 2002, ALS was diagnosed.

In support of his claim the veteran cited a December 2001 VA 
Fast Letter (Fast Letter 01-100), which notes:
        
A recent large-scale medical study has 
found preliminary evidence that veterans 
who served in the Persian Gulf region 
during Operations Desert Shield or Desert 
Storm are nearly twice as likely as their 
non-deployed counterparts to develop 
amyotrophic lateral sclerosis (ALS), 
commonly called Lou Gehrig's Disease.  
This study, begun in March 2000, involved 
nearly 700,000 service members deployed 
to the Southwest Asia theater of 
operations, and 1.8 million who were not 
deployed to the theater, during the 
period Aug. 2, 1990 to July 31, 1991.  
The study found 40 cases of ALS among 
deployed veterans. Although the 
researchers found the risk of ALS to be 
twice as high for deployed veterans, it 
is a rare disease and the number of 
affected individuals is small.  
Scientists would expect to find 33 cases 
in a similar-sized population over the 
same time period.  ALS is a fatal 
neurological disease that destroys the 
nerve cells that control muscle movement.  
Pursuant to the Board's referral of this case for a VHA 
medical opinion, in August 2007 a VA neurologist reviewed the 
veteran's claims folder, including the service medical 
records, and answered the following question posed by the 
Board:
        
What is the likelihood (i.e., very likely, as likely as not, 
or highly unlikely) that the veteran's currently diagnosed 
ALS is causally related to his military service, to include 
his service in the Persian Gulf region from September 16, 
1991, to December 18, 1991?  

In response, the VA neurologist noted studies published in 
Neurology 2003 and Neurology 2005 that reveal an elevated 
risk of ALS in deployed military personnel (especially to the 
Persian Gulf region), suggesting a war-related environmental 
trigger.  He opined:

In general, the incidence of ALS is rare, 
but these studies support that there may 
be a link between military service and 
increased risk for the development for 
ALS.  The available medical records 
provided in regards to the [veteran] do 
not indicate the presence of a familial 
history with up to 10% of ALS occurring 
in the context of a positive familial 
history. . . . As such, based on the 
medical records provided for review with 
the development and diagnosis of ALS in 
the [veteran] and his period of military 
service, and with the findings of the 
reviewed literature, it is my medical 
opinion based on this information that it 
is as likely as not that the [veteran's] 
ALS is related to his military service.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for a disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The veteran served in the Persian Gulf region from September 
1991 to December 1991.  After experiencing neurological 
symptoms for several years, he had ALS diagnosed in May 2002.  
In August 2007 a VHA neurologist, after reviewing the 
veteran's medical records and several published studies on 
ALS, opined that it is as likely as not that the veteran's 
ALS is related to his military service.  There is no opinion 
to the contrary of record; the Board finds no reason to 
question the VA specialist's opinion in this matter.  
Accordingly, the evidence supports the veteran's claim, and 
service connection for ALS is warranted.


ORDER

Service connection for ALS is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


